Bartlett, J.
In South-Hampton v. Hampton Falls, 11 N. H. 140, it was held that an alien pauper, having no settlement in this State, was entitled to support in the town where his wife had her settlement, and that such town was liable to any other town by which such assistance might be rendered, though it had its ultimate remedy against the county. This decision was founded upon the explicit provision of the act of 1828 (Laws 1830; 300, sec. 1), which was repealed by the Revised Statutes, and our laws now contain no such enactment. Grafton was under no obligation for the support of the husband in Columbia, nor is the county liable to refund to Grafton the amount so paid. But Grafton subsequently sent for the pauper and has since supported him in Grafton. Although the pauper might, perhaps, be returned to Columbia by an order pursuant to section 10, of chapter 67, of the Revised Statutes, yet this will not discharge Grafton from the duty of supporting .him while *383there. Rev. Stat., ch. 66, sec. 1; Amherst v. Hollis, 9 N. H. 107. As no town or person in the State is liable for his support, and as it does not appear that the pauper was brought to Grafton with any unlawful intent, we think Grafton should be allowed, from the county, payment for the pauper’s support while in Grafton. Rev. Stat., ch. 67, sec. 1.